WHEREAS, the opinion rendered by this Court on July 11, 1989, (545 So.2d 971), reversed the sentence of the Circuit Court of Monroe County, Florida, in the above styled cause; and
WHEREAS, on review of this Court’s opinion, by Petition for Review, the Supreme Court of Florida, by its opinion filed May 31, 1990, 561 So.2d 584, and its mandate now lodged in this Court, quashed this Court’s opinion;
NOW THEREFORE, this Court vacates its opinion ■ filed in the cause on July 11, 1989, adopts, as its own, the opinion of the Supreme Court of Florida and remands to the trial court for further proceedings in accordance with the opinion of the Supreme Court. Costs allowed shall be taxed in the trial court pursuant to Florida Rule of Appellate Procedure 9.400(a).